
	
		II
		111th CONGRESS
		2d Session
		S. 4022
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2010
			Mr. Lieberman (for
			 himself, Ms. Collins,
			 Mr. Udall of Colorado, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the repeal of the Department of Defense
		  policy concerning homosexuality in the Armed Forces known as Don't Ask,
		  Don't Tell.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Don't Ask, Don't Tell Repeal Act
			 of 2010.
		2.Department of
			 Defense policy concerning homosexuality in the Armed Forces
			(a)Comprehensive
			 review on the implementation of a repeal of 10 U.S.C. 654
				(1)In
			 generalOn March 2, 2010, the Secretary of Defense issued a
			 memorandum directing the Comprehensive Review on the Implementation of a Repeal
			 of 10 U.S.C. 654 (section 654 of title 10, United States Code).
				(2)Objectives and
			 scope of reviewThe Terms of Reference accompanying the
			 Secretary's memorandum established the following objectives and scope of the
			 ordered review:
					(A)Determine any
			 impacts to military readiness, military effectiveness and unit cohesion,
			 recruiting/retention, and family readiness that may result from repeal of the
			 law and recommend any actions that should be taken in light of such
			 impacts.
					(B)Determine
			 leadership, guidance, and training on standards of conduct and new
			 policies.
					(C)Determine
			 appropriate changes to existing policies and regulations, including but not
			 limited to issues regarding personnel management, leadership and training,
			 facilities, investigations, and benefits.
					(D)Recommend
			 appropriate changes (if any) to the Uniform Code of Military Justice.
					(E)Monitor and
			 evaluate existing legislative proposals to repeal 10 U.S.C. 654 and proposals
			 that may be introduced in the Congress during the period of the review.
					(F)Assure
			 appropriate ways to monitor the workforce climate and military effectiveness
			 that support successful follow-through on implementation.
					(G)Evaluate the
			 issues raised in ongoing litigation involving 10 U.S.C. 654.
					(b)Effective
			 dateThe amendments made by subsection (f) shall take effect 60
			 days after the date on which the last of the following occurs:
				(1)The Secretary of
			 Defense has received the report required by the memorandum of the Secretary
			 referred to in subsection (a).
				(2)The President
			 transmits to the congressional defense committees a written certification,
			 signed by the President, the Secretary of Defense, and the Chairman of the
			 Joint Chiefs of Staff, stating each of the following:
					(A)That the
			 President, the Secretary of Defense, and the Chairman of the Joint Chiefs of
			 Staff have considered the recommendations contained in the report and the
			 report's proposed plan of action.
					(B)That the
			 Department of Defense has prepared the necessary policies and regulations to
			 exercise the discretion provided by the amendments made by subsection
			 (f).
					(C)That the
			 implementation of necessary policies and regulations pursuant to the discretion
			 provided by the amendments made by subsection (f) is consistent with the
			 standards of military readiness, military effectiveness, unit cohesion, and
			 recruiting and retention of the Armed Forces.
					(c)No immediate
			 effect on current policySection 654 of title 10, United States
			 Code, shall remain in effect until such time that all of the requirements and
			 certifications required by subsection (b) are met. If these requirements and
			 certifications are not met, section 654 of title 10, United States Code, shall
			 remain in effect.
			(d)BenefitsNothing
			 in this section, or the amendments made by this section, shall be construed to
			 require the furnishing of benefits in violation of section 7 of title 1, United
			 States Code (relating to the definitions of marriage and
			 spouse and referred to as the Defense of Marriage
			 Act).
			(e)No private
			 cause of actionNothing in this section, or the amendments made
			 by this section, shall be construed to create a private cause of action.
			(f)Treatment of
			 1993 policy
				(1)Title
			 10Upon the effective date established by subsection (b), chapter
			 37 of title 10, United States Code, is amended—
					(A)by striking
			 section 654; and
					(B)in the table of
			 sections at the beginning of such chapter, by striking the item relating to
			 section 654.
					(2)Conforming
			 amendmentUpon the effective date established by subsection (b),
			 section 571 of the National Defense Authorization Act for Fiscal Year 1994 (10
			 U.S.C. 654 note) is amended by striking subsections (b), (c), and (d).
				
